Pfeifer, J.,
concurring in judgment only. My reasons for allowing relator’s writ were stated in my opinion in State ex rel. Mirlisena v. Hamilton Cty. Bd. of Elections (1993), 67 Ohio St.3d 445, 448, 619 N.E.2d 1013, 1015. Issue 4 and Issue 5, both passed by the voters of Cincinnati, are in direct conflict on the issue of term limits. Absent any guidance from the city charter or the Ohio Constitution on how to resolve such a conflict, both charter amendments should be held void at the present time. Since the charter would thus lack any effective term limit provision, relator could properly have his name included on the ballot.
In my view, Issue 5 is not unconstitutionally retroactive. It does not impair vested rights and does not attach a new disability to transactions or considerations already past. State ex rel. Matz v. Brown (1988), 37 Ohio St.3d 279, 281, 525 N.E.2d 805, 807. Issue 5 does not interrupt a council term that has already begun. It simply says that a four-consecutive-term member of council may not seek reelection at the end of his fourth term without sitting out two elections.
Therefore, since Issue 5 is not unconstitutional, the people of Cincinnati may decide the issue of term limits by putting Issue 4 on the ballot for repeal. If they vote to repeal Issue 4, term limits will take effect pursuant to Issue 5.